Citation Nr: 0735738	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than October 29, 
2003, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 29, 
2003, for an increased rating of 60 percent for malunion of 
the distal right humerus with fibrous ankylosis for the right 
elbow with comminuted supracondylar fracture of the right arm 
(right elbow disability).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.  He was a prisoner of war of the North 
Vietnamese Army from June to October 1969.  His awards and 
decorations include the Combat Action Ribbon and the Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

When this case was most recently before the Board in May 
2006, it was decided in part and remanded in part.  It is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was 
not received within one year of the veteran's discharge from 
service or until October 29, 2003.

2.  It was not factually ascertainable prior to October 29, 
2003, that the increase in severity of the veteran's right 
elbow disability warranting a 60 percent rating had occurred.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 29, 
2003, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

2.  The criteria for a 60 percent disability rating for a 
right elbow disability were not met prior to October 29, 
2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156, 
3.400(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an earlier effective 
date for an award of service connection for PTSD and for the 
assignment of a 60 percent rating for a right elbow 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulation and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided appropriate 
notice with respect to the effective-date element of his PTSD 
claim in a letter mailed in May 2006, after the initial 
decision assigning an effective date for service connection 
for this disability.  He was provided adequate notice 
concerning the effective-date element of his claim for an 
increased rating in a letter mailed in December 2006, after 
the initial decision assigning an increased rating of 60 
percent for his right elbow disability.  Although he was not 
specifically informed in the December 2006 letter that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession. .  

Although these letters were not mailed before the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that no additional 
evidence was received in response to either of these letters.  
In addition, after the provision of the required notice and 
completion of all indicated development, the claims were 
readjudicated by the originating agency.  There is no 
indication or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and post-service treatment records.  The veteran has also 
been afforded VA examinations.  The veteran has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Earlier Effective Date for Service Connection

Legal Criteria

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement.  38 U.S.C.A. § 
5110; 38 C.F.R. 
§ 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection for PTSD should 
be granted from the day following his discharge from service 
because he had symptoms of the 
disorder when he was discharged from the military and VA 
should have recognized this.  The veteran contends that he 
tried to explain the extent of his disability to his health 
care providers without success due to his inability to 
articulate his complaints.  He also argues that outpatient 
treatment records from VA Medical Centers should support an 
earlier effective date for service connection for PTSD.  The 
veteran's representative requests that since the veteran has 
severe PTSD that resulted in his extreme isolation, the Board 
should give the veteran every consideration for the earliest 
effective date possible for his PTSD condition.

First, the Board notes that although the veteran did submit 
claims soon after discharge from service, he did not claim 
entitlement to service connection for any psychiatric 
disorder at that time.  The Board has no reason to dispute 
any of the veteran's contentions, but the undisputed and 
determinative fact in this case is that the veteran filed his 
first claim for service connection for PTSD on October 29, 
2003.  Consequently, that is the earliest possible effective 
date for service connection for this disability.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that since his 
symptoms of PTSD are so severe, the Board should give every 
consideration to him.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) [citing (1990)].  As 
previously stated, the effective date assigned in this case 
is dictated by the date of filing of the veteran's claim.

 Earlier Effective Date for an Increased Rating 

Factual Background

In a December 1969 rating decision, the RO granted service 
connection for the veteran's right elbow disability and other 
disabilities for vocational rehabilitative purposes.

In a March 1971 rating decision, the veteran was granted 
service connection for his right elbow disability and other 
disabilities.  A pre-stabilization rating of 100 percent was 
assigned, effective the day following his discharge from 
service.  In an August 1971 rating decision, the pre-
stabilization rating was terminated and a 50 percent 
schedular rating was assigned for the right elbow disability, 
effective November 1, 1971.  The veteran was notified of this 
decision, but did not initiate an appeal of the decision.

In November 1987, an examination by a postal medical officer 
showed that the veteran had a right elbow disability.  The 
record of a May 1987 medical examination, also by a postal 
medical officer, provides extension, flexion and rotation 
measurements.  It is unclear what the extension, flexion and 
rotation degrees are referring to.  The record of another 
examination by a postal medical officer, which is undated, 
states that the veteran's right elbow is "kept at 130 
degrees."  


A VA outpatient treatment record dated in February 2000 shows 
that the veteran complained of pain in the area of the 
gunshot wound of his right arm.  He reported that he had had 
increased pain for several years.  The physical examination 
disclosed tenderness over the area where the bullet entered 
or existed.  No range of motion findings were reported.  
Subsequent VA outpatient treatment records note the veteran's 
history of a gunshot wound of the right arm, but do not 
contain any findings pertaining to the disability.

On October 29, 2003, the veteran filed a claim stating that 
he was a prisoner of war and would like the RO to consider 
him for any additional service-connected compensation that he 
may be entitled to.  

The veteran was also afforded a VA examination for his bones 
in November 2003.  The examiner noted that the veteran had 
switched his major hand from right to left for washing, 
grooming, and feeding.  The examiner also opined that the 
veteran has ankylosis of the right elbow both in flexion and 
extension and the total movement is 30 degrees.

The veteran was afforded a VA examination in December 2003.  
Upon examination, the examiner found that the veteran had 
developed ankylosis of the right elbow.  The right elbow was 
ankylosed at 40 degrees flexion, and there was ankylosis of 
the right forearm with no supination and full pronation.  
Right elbow flexion and extensor were limited due to 
ankylosis and right forearm supination was zero.  

In the February 2004 rating decision on appeal, the RO 
increased the veteran's right elbow disability rating to 60 
percent disabling, effective October 29, 2003.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2007).  With 
regard to the terms "application" or "claim," the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2007); see also 38 C.F.R. § 3.155(a).  
The Board further notes that VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  Otherwise, it will be the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 20.302 
(2007).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. § 
20.302.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. § 
3.104(a) (2007).  If a claimant wishes to reasonably raise 
CUE, "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error . . . 
that, if true, would be clear and unmistakable error on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

If new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  

Ankylosis of the major elbow warrants a 50 percent rating if 
it is intermediate at an angle of more than 90 degrees, or 
between 70 degrees and 50 degrees.  A 60 percent rating is 
warranted for unfavorable ankylosis of the major elbow, at an 
angle of less than 50 degrees or with complete loss of 
supination or pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5205 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2007).

Analysis

The veteran contends that an earlier effective date should be 
granted for the increased rating for his right elbow 
disability.  The veteran contends that he tried to explain 
the extent of his disability to his health care providers 
without success due to his inability to articulate his 
complaints.  He also argues that outpatient treatment records 
from VA Medical Centers should support an earlier effective 
date.  The veteran's representative states that since the 
veteran has severe PTSD that resulted in his extreme 
isolation, the Board should give the veteran every 
consideration for the earliest effective date possible for 
his right elbow disability.

For the reasons discussed below, the Board finds that the 
appropriate effective date for the 60 percent rating for a 
right elbow disability is not earlier than October 29, 2003.

The Board notes that in the unappealed rating decision of 
August 1971, the RO specifically determined that the 
veteran's disability warranted the assignment of a 50 percent 
evaluation.  The veteran did not appeal this decision and has 
not alleged clear and unmistakable error in the decision.  
Therefore, the Board cannot review the factual determination 
made by the RO.

The Board has reviewed the file for any other treatment 
records between the time of the August 1971 rating decision 
and October 29, 2003, the date that the veteran filed his 
increased rating claim.  The Board notes that the three 
records of examinations by medical postal officers are 
unclear but do note that the veteran had an elbow disability 
and that it was "kept at 130 degrees."  None of these 
records demonstrate the presence of sufficient impairment to 
justify a rating in excess of 50 percent.  Moreover, the 
February 2000 VA outpatient record only shows the presence of 
pain in the area of the gunshot wound.  It provides no 
information concerning the degree of severity of any 
limitation of motion of the veteran's right elbow.  In fact, 
the record before the Board shows that it was not factually 
ascertainable prior to October 29, 2003, that the disability 
had increased in severity to the extent required for a 60 
percent rating.  Consequently, the proper effective date for 
the increased rating can not be earlier than October 29, 
2003.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date prior to October 29, 2003, 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than October 29, 
2003, for the assignment of a 60 percent evaluation for a 
right elbow disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


